USCA4 Appeal: 22-7060      Doc: 5        Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-7060


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROBERT PETER RUSSELL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:91-cr-00056-LMB-1)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Robert Peter Russell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7060      Doc: 5         Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               Robert Peter Russell appeals the district court’s order denying his motion for

        appointment of a special prosecutor.       We have reviewed the record and discern no

        reversible error. Accordingly, we affirm the district court’s order. United States v. Russell,

        No. 1:91-cr-00056-LMB-1 (E.D. Va. Aug. 29, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2